Case 1:20-cv-00997-PLM-PJG ECF No. 32, PageID.549 Filed 11/04/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN

LIBERTAS CLASSICAL ASSOCIATION,
           Plaintiff,

v.                                                    Case No. 1:20-cv-997
                                                      Hon. Paul L. Maloney
GRETCHEN WHITMER, et al.
         Defendants.

 Ian A. Northon (P65082)                           Douglas W. VanEssen
 Adam J. Baginski (P83891)                         Elliot J. Gruszka
 RHOADES MCKEE PC                                  SILVER & VAN ESSEN, PC
 55 Campau Ave., N.W., Ste. 300                    300 Ottawa Ave N.W., Suite 620
 Grand Rapids, MI 49503                            Grand Rapids, MI 49503
 616.235.3500                                      616-988-5600
 ian@rhoadesmckee.com                              dwv@silvervanessen.com
 abaginski@rhoadesmckee.com                        egruszka@silvervanessen.com
 smd@rhoadesmckee.com                              ATTORNEYS FOR DEFENDANTS MARCIA
 ATTORNEYS FOR PLAINTIFF                           MANSARAY AND OTTAWA COUNTY
                                                   DEPARTMENT OF HEALTH


                                       NOTICE OF APPEAL

       Notice is hereby given that Plaintiff, Libertas Classical Association d/b/a Libertas Christian

School (Libertas), through counsel, hereby appeals against defendant Marcia Mansaray in her

individual and official capacity of Deputy Director of the Ottawa County Public Health

Department (Mansaray), to the United States Court of Appeals for the Sixth Circuit from the

district court’s interlocutory decision entered in this action on November 3, 2020 (Ecf. No.

30)(order denying preliminary injunction and refraining from constitutional rulings under Pullman

abstention doctrine).

Dated: November 4, 2020                               Respectfully Submitted,

                                                      /s/ Ian A. Northon
                                                      Ian A. Northon
Case 1:20-cv-00997-PLM-PJG ECF No. 32, PageID.550 Filed 11/04/20 Page 2 of 2




                                   CERTIFICATE OF SERVICE

       I hereby certify that on November 4, 2020, a copy of the foregoing was filed with the Clerk

of the Court using the CM/ECF system, which sent notification to all counsel of record via e-mail.

                                                            /s/   Ian A. Northon




                                                2
